EXHIBIT 10.1

NAVTEQ CORPORATION
AMENDED & RESTATED 2001 STOCK INCENTIVE PLAN

(As Amended and Restated, Effective as of October 10, 2006)


1.             PURPOSES OF THE PLAN. THE PURPOSES OF THIS PLAN ARE:

·                                          to attract and retain the best
available personnel for positions of substantial responsibility,

·                                          to provide additional incentive to
Employees and Consultants, and

·                                          to promote the success of the
Company’s business.

The Plan permits the granting of stock options (including incentive stock
options qualifying under Section 422 of the Code and non-qualified stock
options), stock appreciation rights, restricted or unrestricted stock awards,
phantom stock, performance awards, stock purchase rights, other stock-based
awards, or any combination of the foregoing. This amended and restated Plan will
become effective upon its approval by the shareholders of the Company in
accordance with Section 16 hereof and will not affect awards granted prior to
its amendment and restatement.


2.             DEFINITIONS. AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:

(A)           “ADMINISTRATOR” MEANS THE BOARD OR, IF APPOINTED BY THE BOARD, A
COMMITTEE.

(B)           “AFFILIATE” SHALL MEAN ANY ENTITY, WHETHER NOW OR HEREAFTER
EXISTING, WHICH CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, JOINT VENTURES, LIMITED LIABILITY
COMPANIES, AND PARTNERSHIPS). FOR THIS PURPOSE, “CONTROL” SHALL MEAN OWNERSHIP
OF 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL CLASSES OF
STOCK OR INTERESTS OF THE ENTITY.

(C)           “APPLICABLE LAWS” MEANS THE LEGAL REQUIREMENTS RELATING TO THE
ADMINISTRATION OF STOCK OPTION PLANS AND THE ISSUANCE OF SHARES THEREUNDER
PURSUANT TO U. S. STATE CORPORATE LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS,
THE CODE AND THE APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE
AWARDS ARE, OR WILL BE, GRANTED UNDER THE PLAN.

(D)           “AWARD” SHALL MEAN ANY STOCK OPTION, STOCK APPRECIATION RIGHT,
STOCK AWARD, STOCK PURCHASE RIGHT, PHANTOM STOCK AWARD, PERFORMANCE AWARD, OR
OTHER STOCK-BASED AWARD.

(E)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

(F)            “CHANGE IN CONTROL” MEANS: (I) THE ACQUISITION (OTHER THAN FROM
THE COMPANY) BY ANY PERSON, AS DEFINED IN THIS SECTION 2(F), OF THE BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) OF 50% OR MORE OF (A) THE THEN OUTSTANDING
SHARES OF THE SECURITIES OF THE COMPANY, OR (B) THE


--------------------------------------------------------------------------------




COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “COMPANY VOTING STOCK”);
(II) THE CLOSING OF A SALE OR OTHER CONVEYANCE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY; OR (III) THE EFFECTIVE TIME OF ANY MERGER, SHARE
EXCHANGE, CONSOLIDATION, OR OTHER BUSINESS COMBINATION OF THE COMPANY IF
IMMEDIATELY AFTER SUCH TRANSACTION PERSONS WHO HOLD A MAJORITY OF THE
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE SURVIVING ENTITY (OR THE ENTITY OWNING 100% OF SUCH SURVIVING
ENTITY) ARE NOT PERSONS WHO, IMMEDIATELY PRIOR TO SUCH TRANSACTION, HELD THE
COMPANY VOTING STOCK; PROVIDED, HOWEVER, THAT A CHANGE IN CONTROL SHALL NOT
INCLUDE A PUBLIC OFFERING OF CAPITAL STOCK OF THE COMPANY. FOR PURPOSES OF THIS
SECTION 2(F), A “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT, OTHER THAN:
EMPLOYEE BENEFIT PLANS SPONSORED OR MAINTAINED BY THE COMPANY AND CORPORATIONS
CONTROLLED BY THE COMPANY.

(G)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

(H)           “COMMITTEE” MEANS A COMMITTEE APPOINTED BY THE BOARD IN ACCORDANCE
WITH SECTION 4 OF THE PLAN.

(I)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.

(J)            “COMPANY” MEANS NAVIGATION TECHNOLOGIES CORPORATION, A DELAWARE
CORPORATION.

(K)           “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY
THE COMPANY OR AN AFFILIATE TO RENDER SERVICES AND WHO IS COMPENSATED FOR SUCH
SERVICES. THE TERM “CONSULTANT” SHALL NOT INCLUDE DIRECTORS WHO ARE PAID ONLY A
DIRECTOR’S FEE BY THE COMPANY OR WHO ARE NOT COMPENSATED BY THE COMPANY FOR
THEIR SERVICES AS DIRECTORS FOR THE PURPOSE OF RAISING CAPITAL.

(L)            “CONTINUOUS STATUS” MEANS THAT THE EMPLOYMENT, CONSULTING OR
OTHER SERVICE RELATIONSHIP WITH THE COMPANY OR ANY AFFILIATE IS NOT INTERRUPTED
OR TERMINATED. CONTINUOUS STATUS SHALL NOT BE CONSIDERED INTERRUPTED IN THE CASE
OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS AFFILIATE, OR ANY
SUCCESSOR. A LEAVE OF ABSENCE APPROVED BY THE COMPANY SHALL INCLUDE SICK LEAVE,
MILITARY LEAVE, OR ANY OTHER PERSONAL LEAVE APPROVED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY. FOR PURPOSES OF INCENTIVE STOCK OPTIONS, SUCH
LEAVE MAY NOT EXCEED NINETY (90) DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF
SUCH LEAVE IS GUARANTEED BY STATUTE OR CONTRACT. IF REEMPLOYMENT UPON EXPIRATION
OF A LEAVE OF ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, THE
EMPLOYMENT RELATIONSHIP WILL BE DEEMED TO HAVE TERMINATED ON THE 91ST DAY OF
SUCH LEAVE SOLELY FOR PURPOSES OF ELIGIBILITY TO OBTAIN FAVORABLE TAX TREATMENT
OF INCENTIVE STOCK OPTIONS UPON EXERCISE.

(M)          “COVERED EMPLOYEE” MEANS THE CHIEF EXECUTIVE OFFICER AND THE FOUR
OTHER HIGHEST COMPENSATED OFFICERS OF THE COMPANY FOR WHOM TOTAL COMPENSATION IS
REQUIRED TO BE REPORTED TO SHAREHOLDERS UNDER THE EXCHANGE ACT, AS DETERMINED
FOR PURPOSES OF SECTION 162(M) OF THE CODE.

(N)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.

2


--------------------------------------------------------------------------------




(O)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.

(P)           “ELIGIBLE PARTICIPANT” MEANS A PERSON WHO IS ELIGIBLE TO RECEIVE
AN AWARD UNDER THE PLAN.

(Q)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY. NEITHER
SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY SHALL BE
SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.

(R)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

(S)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:

(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL
MARKET OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET
VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO
SALES WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM FOR THE LAST MARKET
TRADING DAY PRIOR TO THE TIME OF DETERMINATION, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;

(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED
PRICES FOR THE COMMON STOCK ON THE LAST MARKET TRADING DAY PRIOR TO THE DAY OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE;

(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.

(T)            “GRANT AGREEMENT” SHALL MEAN A WRITTEN DOCUMENT MEMORIALIZING THE
TERMS AND CONDITIONS OF AN AWARD GRANTED PURSUANT TO THE PLAN AND SHALL
INCORPORATE THE TERMS OF THE PLAN AND ANY NOTICE OF GRANT.

(U)           “GRANTEE” MEANS AN ELIGIBLE PARTICIPANT WHO HAS BEEN GRANTED AN
AWARD UNDER THE PLAN.

(V)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.

(W)          “MISCONDUCT” MEANS THE COMMISSION OF ANY ACT AFFECTING EMPLOYMENT
WHICH INVOLVES (1) DISHONESTY, FRAUD OR CRIMINAL CONDUCT BY GRANTEE, (2)
GRANTEE’S KNOWING AND WILLFUL VIOLATION OF A MATERIAL COMPANY WRITTEN POLICY OR
A LAWFUL DIRECTION BY AN AUTHORIZED EXECUTIVE OFFICER OR THE BOARD, (3)
GRANTEE’S ENGAGING IN ANY ACTIVITY IN COMPETITION WITH THE COMPANY OR ITS
SUBSIDIARIES IN A MATERIAL MANNER (EXCLUDING A LESS THAN 5% INVESTMENT IN ANY
PUBLIC COMPANY), OR

3


--------------------------------------------------------------------------------




(4) GRANTEE’S KNOWING UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL MATERIAL,
PROPRIETARY INFORMATION OR TRADE SECRETS OF THE COMPANY.

(X)            “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR WHO EITHER (I) IS NOT A
CURRENT EMPLOYEE OR OFFICER OF THE COMPANY OR ITS PARENT OR A SUBSIDIARY, DOES
NOT RECEIVE COMPENSATION (DIRECTLY OR INDIRECTLY) FROM THE COMPANY OR ITS PARENT
OR A SUBSIDIARY FOR SERVICES RENDERED AS A CONSULTANT OR IN ANY CAPACITY OTHER
THAN AS A DIRECTOR (EXCEPT FOR AN AMOUNT AS TO WHICH DISCLOSURE WOULD NOT BE
REQUIRED UNDER ITEM 404(A) OF REGULATION S-K PROMULGATED PURSUANT TO THE
SECURITIES ACT (“REGULATION S-K”)), DOES NOT POSSESS AN INTEREST IN ANY OTHER
TRANSACTION AS TO WHICH DISCLOSURE WOULD BE REQUIRED UNDER ITEM 404(A) OF
REGULATION S-K AND IS NOT ENGAGED IN A BUSINESS RELATIONSHIP AS TO WHICH
DISCLOSURE WOULD BE REQUIRED UNDER ITEM 404(B) OF REGULATION S-K; OR (II) IS
OTHERWISE CONSIDERED A “NON-EMPLOYEE DIRECTOR” FOR PURPOSES OF RULE 16B-3.

(Y)           “NON-QUALIFIED STOCK OPTION” MEANS AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION.

(Z)            “NOTICE OF GRANT” MEANS A WRITTEN NOTICE EVIDENCING CERTAIN TERMS
AND CONDITIONS OF AN INDIVIDUAL AWARD. THE NOTICE OF GRANT IS PART OF THE GRANT
AGREEMENT.

(AA)         “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

(BB)         “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.

(CC)         “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO AN AWARD.

(DD)         “OPTIONEE” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT WHO HOLDS AN
OUTSTANDING OPTION.

(EE)         “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO EITHER (I) IS NOT A CURRENT
EMPLOYEE OF THE COMPANY OR AN “AFFILIATED CORPORATION” (WITHIN THE MEANING OF
TREASURY REGULATIONS PROMULGATED UNDER SECTION 162(M) OF THE CODE), IS NOT A
FORMER EMPLOYEE OF THE COMPANY OR AN “AFFILIATED CORPORATION” RECEIVING
COMPENSATION FOR PRIOR SERVICES (OTHER THAN BENEFITS UNDER A TAX-QUALIFIED
PENSION PLAN), WAS NOT AN OFFICER OF THE COMPANY OR AN “AFFILIATED CORPORATION”
AT ANY TIME AND IS NOT CURRENTLY RECEIVING DIRECT OR INDIRECT REMUNERATION FROM
THE COMPANY OR AN “AFFILIATED CORPORATION” FOR SERVICES IN ANY CAPACITY OTHER
THAN AS A DIRECTOR OR (II) IS OTHERWISE CONSIDERED AN “OUTSIDER DIRECTOR” FOR
PURPOSES OF SECTION 162(M) OF THE CODE.

(FF)           “PARENT” MEANS A “PARENT CORPORATION”, WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.

(GG)         “PERFORMANCE CRITERIA” HAS THE MEANING SET FORTH IN EXHIBIT E.

(HH)         “PERFORMANCE GOAL” MEANS THE PERFORMANCE GOALS ESTABLISHED BY THE
ADMINISTRATOR AND, IF DESIRABLE FOR PURPOSES OF SECTION 162(M) OF THE CODE,
BASED ON ONE OR MORE PERFORMANCE CRITERIA.

4


--------------------------------------------------------------------------------




(II)           “PERFORMANCE PERIOD” MEANS THREE CONSECUTIVE FISCAL YEARS OF THE
COMPANY, OR SUCH SHORTER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION.

(JJ)           “PLAN” MEANS THIS 2001 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME
TO TIME.

(KK)         “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.

(LL)           “SECTION 16(B)” MEANS SECTION 16(B) OF THE EXCHANGE ACT.

(MM)       “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 11 OF THE PLAN.

(NN)         “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”, WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN. SUBJECT TO THE PROVISIONS OF SECTION
11 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE SOLD UNDER
THE PLAN IS 16,428,571; PROVIDED, HOWEVER, AFTER MAY 9, 2006, RESTRICTED OR
UNRESTRICTED STOCK AWARDS, STOCK-SETTLED PHANTOM STOCK OR OTHER SIMILAR
“FULL-VALUE” AWARDS WILL NOT BE ISSUED HEREUNDER WITH RESPECT TO MORE THAN
2,500,000 SHARES. FOR AVOIDANCE OF DOUBT, ALL SHARES RESERVED FOR ISSUANCE
HEREUNDER ARE AVAILABLE FOR ISSUANCE UPON THE EXERCISE OF INCENTIVE STOCK
OPTIONS. THE SHARES ISSUED HEREUNDER MAY BE AUTHORIZED, BUT UNISSUED, OR
REACQUIRED COMMON STOCK.

To the extent an Option or SAR expires, terminates or is canceled or forfeited
for any reason without having been exercised in full, the Shares subject to that
Option or SAR will again become available for grant under the Plan. Similarly,
to the extent any other type of Award is terminated, canceled or forfeited for
any reason, the Shares subject to that Award will again become available for
grant under the Plan. Finally, to the extent an Award is settled in cash, the
Shares subject to that Award will again become available for issuance under the
Plan. However, for avoidance of doubt, the exercise of a stock-settled SAR or
net-cashless exercise of an Option (or portion thereof) will reduce the number
of Shares available for issuance hereunder by the entire number of Shares
subject to that SAR or Option (or applicable portion thereof), even though a
smaller number of Shares will be issued upon such an exercise. Also, Shares
tendered to pay the exercise price of an Option or to satisfy a tax withholding
obligation arising in connection with an Award will not become available for
grant or sale under the Plan.


4.             ADMINISTRATION OF THE PLAN.

(A)           ADMINISTRATION OF THE PLAN. THE PLAN SHALL BE ADMINISTERED BY THE
BOARD. THE BOARD MAY DELEGATE ADMINISTRATION OF THE PLAN TO A COMMITTEE OR
COMMITTEES OF ONE OR MORE MEMBERS OF THE BOARD FROM TIME TO TIME (THE BOARD,
COMMITTEE OR COMMITTEES HEREINAFTER REFERRED TO AS THE “ADMINISTRATOR”). IF
ADMINISTRATION IS DELEGATED TO A COMMITTEE, THE COMMITTEE SHALL HAVE, IN
CONNECTION WITH THE ADMINISTRATION OF THE PLAN, THE POWERS THERETOFORE POSSESSED
BY THE BOARD, INCLUDING THE POWER TO DELEGATE TO A SUBCOMMITTEE ANY OF THE
ADMINISTRATIVE POWERS SUCH COMMITTEE IS AUTHORIZED TO EXERCISE, SUBJECT,
HOWEVER, TO SUCH RESOLUTIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN,
AS MAY BE ADOPTED FROM TIME TO TIME BY THE BOARD. THE BOARD MAY INCREASE THE
SIZE OF

5


--------------------------------------------------------------------------------




ANY COMMITTEE AND APPOINT ADDITIONAL MEMBERS, REMOVE MEMBERS (WITH OR WITHOUT
CAUSE) AND SUBSTITUTE NEW MEMBERS, FILL VACANCIES (HOWEVER CAUSED), AND REMOVE
ALL MEMBERS OF THE COMMITTEE, THEREBY REVESTING IN THE BOARD THE ADMINISTRATION
OF THE PLAN.

(B)           ADMINISTRATION WITH RESPECT TO DIRECTORS AND OFFICERS SUBJECT TO
SECTION 16(B). AT SUCH TIME AS AN OFFICER OR DIRECTOR OF THE COMPANY IS SUBJECT
TO SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, ALL GRANTS OF
AWARDS TO INDIVIDUALS SUBJECT TO RULE 16B-3 MAY BE MADE BY THE BOARD OR A
COMMITTEE APPOINTED BY THE BOARD THAT IS COMPRISED OF TWO OR MORE NON-EMPLOYEE
DIRECTORS. AT SUCH TIME AS ANY EQUITY SECURITY OF THE COMPANY IS REGISTERED
PURSUANT TO THE PROVISIONS OF SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, GRANTS OF AWARDS TO COVERED EMPLOYEES OR PERSONS WHO ARE EXPECTED TO
BE COVERED EMPLOYEES AT THE TIME OF RECOGNITION OF INCOME RESULTING FROM SUCH
AWARD SHALL BE MADE BY A COMMITTEE APPOINTED BY THE BOARD THAT IS COMPRISED OF
TWO OR MORE OUTSIDE DIRECTORS UNLESS THE BOARD DETERMINES THAT THE COMPANY DOES
NOT WISH TO COMPLY WITH CODE SECTION 162(M) WITH RESPECT TO SUCH AWARDS.

(C)           POWERS OF THE ADMINISTRATOR. THE ADMINISTRATOR SHALL HAVE FULL
POWER AND AUTHORITY, SUBJECT TO SUCH RESOLUTIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS MAY BE ADOPTED FROM TIME TO TIME BY THE BOARD, TO
TAKE ALL OTHER ACTIONS NECESSARY TO CARRY OUT THE PURPOSE AND INTENT OF THE
PLAN, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO:

(I)            DETERMINE THE FAIR MARKET VALUE OF THE COMMON STOCK, IN
ACCORDANCE WITH SECTION 2(S) OF THE PLAN;

(II)           SELECT THE DIRECTORS, CONSULTANTS AND EMPLOYEES TO WHOM AWARDS
MAY BE GRANTED HEREUNDER;

(III)          DETERMINE WHETHER AND TO WHAT EXTENT AWARDS ARE GRANTED
HEREUNDER;

(IV)          DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH AWARD GRANTED HEREUNDER;

(V)           APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;

(VI)          DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER;

(VII)         CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN AND THE APPLICABLE GRANT AGREEMENTS;

(VIII)        PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE
PLAN;

(IX)           FOR ANY PURPOSE INCLUDING, BUT NOT LIMITED TO, QUALIFYING FOR
PREFERRED TAX TREATMENT UNDER FOREIGN LAWS OR OTHERWISE COMPLYING WITH THE
STATUTORY OR REGULATORY REQUIREMENTS OF LOCAL OR FOREIGN JURISDICTIONS,
ESTABLISH, AMEND, MODIFY, ADMINISTER OR TERMINATE SUB-PLANS, AND PRESCRIBE,
AMEND AND RESCIND RULES AND REGULATIONS RELATING TO SUCH SUB-PLANS;

6


--------------------------------------------------------------------------------




(X)            MODIFY OR AMEND OUTSTANDING AWARDS (PROVIDED, HOWEVER, THAT
EXCEPT AS PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, ANY MODIFICATION THAT WOULD MATERIALLY ADVERSELY AFFECT
ANY OUTSTANDING AWARD SHALL NOT BE MADE WITHOUT THE CONSENT OF THE HOLDER);

(XI)           AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY GRANTED BY THE
ADMINISTRATOR; AND

(XII)          MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE UNDER
OR FOR ADMINISTERING THE PLAN.

(D)           NON-UNIFORM DETERMINATIONS. THE ADMINISTRATOR’S DETERMINATIONS
UNDER THE PLAN (INCLUDING WITHOUT LIMITATION, DETERMINATIONS OF THE PERSONS TO
RECEIVE AWARDS, THE FORM, AMOUNT AND TIMING OF SUCH AWARDS, THE TERMS AND
PROVISIONS OF SUCH AWARDS AND THE GRANT AGREEMENTS EVIDENCING SUCH AWARDS) NEED
NOT BE UNIFORM AND MAY BE MADE BY THE ADMINISTRATOR SELECTIVELY AMONG PERSONS
WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS UNDER THE PLAN, WHETHER OR NOT
SUCH PERSONS ARE SIMILARLY SITUATED.

(E)           LIMITED LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO
MEMBER OF THE ADMINISTRATOR SHALL BE LIABLE FOR ANY ACTION TAKEN OR DECISION
MADE IN GOOD FAITH RELATING TO THE PLAN OR ANY AWARD THEREUNDER.

(F)            INDEMNIFICATION. TO THE MAXIMUM EXTENT PERMITTED BY LAW AND BY
THE COMPANY’S CHARTER AND BY-LAWS, THE ADMINISTRATOR SHALL BE INDEMNIFIED BY THE
COMPANY IN RESPECT OF ALL THEIR ACTIVITIES UNDER THE PLAN.

(G)           EFFECT OF ADMINISTRATOR’S DECISION. ALL ACTIONS TAKEN AND
DECISIONS AND DETERMINATIONS MADE BY THE ADMINISTRATOR ON ALL MATTERS RELATING
TO THE PLAN PURSUANT TO THE POWERS VESTED IN IT HEREUNDER SHALL BE IN THE
ADMINISTRATOR’S SOLE AND ABSOLUTE DISCRETION AND SHALL BE CONCLUSIVE AND BINDING
ON ALL PARTIES CONCERNED, INCLUDING THE COMPANY, ITS STOCKHOLDERS, ANY
PARTICIPANTS IN THE PLAN AND ANY OTHER EMPLOYEE, CONSULTANT, OR DIRECTOR OF THE
COMPANY, AND THEIR RESPECTIVE SUCCESSORS IN INTEREST.


5.             ELIGIBILITY. PARTICIPATION IN THE PLAN SHALL BE OPEN TO ALL
EMPLOYEES, OFFICERS, AND DIRECTORS OF, AND CONSULTANTS TO OR FOR, THE COMPANY,
OR OF ANY AFFILIATE OF THE COMPANY, AS MAY BE SELECTED BY THE ADMINISTRATOR FROM
TIME TO TIME. THE ADMINISTRATOR MAY ALSO GRANT AWARDS TO INDIVIDUALS IN
CONNECTION WITH HIRING, RETENTION OR OTHERWISE, PRIOR TO THE DATE THE INDIVIDUAL
FIRST PERFORMS SERVICES FOR THE COMPANY OR AN AFFILIATE PROVIDED THAT SUCH
AWARDS SHALL NOT BECOME VESTED OR EXERCISABLE PRIOR TO THE DATE THE INDIVIDUAL
FIRST COMMENCES PERFORMANCE OF SUCH SERVICES.


6.             LIMITATIONS. SUBJECT TO ADJUSTMENTS AS PROVIDED UNDER SECTION 11
OF THE PLAN, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK SUBJECT TO AWARDS OF
ANY COMBINATION THAT MAY BE GRANTED DURING ANY ONE FISCAL YEAR OF THE COMPANY TO
ANY ONE INDIVIDUAL UNDER THIS PLAN SHALL BE LIMITED TO 2,000,000 SHARES OF
COMMON STOCK. MOREOVER, WITH RESPECT TO ANY PERFORMANCE AWARD THAT IS
DENOMINATED IN CASH AND INTENDED TO CONSTITUTE “QUALIFIED PERFORMANCE-BASED
COMPENSATION”

7


--------------------------------------------------------------------------------





UNDER SECTION 162(M) OF THE CODE, THE MAXIMUM AMOUNT OF COMPENSATION PAID WITH
RESPECT TO THAT AWARD WILL NOT EXCEED $5,000,000.


7.             TERM OF PLAN. SUBJECT TO SECTION 16 OF THE PLAN, THE PLAN BECAME
EFFECTIVE UPON ITS APPROVAL BY THE SHAREHOLDERS OF THE COMPANY AS DESCRIBED IN
SECTION 16 OF THE PLAN. IT SHALL CONTINUE IN EFFECT UNTIL TERMINATED, PROVIDED
THAT NO INCENTIVE STOCK OPTION WILL BE GRANTED HEREUNDER LATER THAN THE TENTH
(10TH) ANNIVERSARY OF THE APPROVAL BY THE COMPANY’S SHAREHOLDERS OF THE PLAN, AS
AMENDED AND RESTATED (OR, IF SHAREHOLDERS APPROVE AN AMENDMENT TO THE PLAN
INCREASING THE NUMBER OF SHARES SUBJECT HERETO, THE TENTH (10TH) ANNIVERSARY OF
SUCH APPROVAL).


8.             DATE OF GRANT. THE DATE OF GRANT OF AN AWARD SHALL BE, FOR ALL
PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING
SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY THE ADMINISTRATOR.
NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH GRANTEE WITHIN A
REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


9.             AWARDS. THE ADMINISTRATOR, IN ITS SOLE DISCRETION, ESTABLISHES
THE TERMS OF ALL AWARDS GRANTED UNDER THE PLAN. THIS INCLUDES FIXING THE PERIOD
WITHIN WHICH THE AWARD MAY BE EXERCISED AND ANY CONDITIONS WHICH MUST BE MET
BEFORE THE AWARD MAY BE EXERCISED. AWARDS MAY BE GRANTED INDIVIDUALLY OR IN
TANDEM WITH OTHER TYPES OF AWARDS. ALL AWARDS ARE SUBJECT TO THE TERMS AND
CONDITIONS PROVIDED IN THE GRANT AGREEMENT. THE ADMINISTRATOR MAY PERMIT OR
REQUIRE A RECIPIENT OF AN AWARD TO DEFER SUCH INDIVIDUAL’S RECEIPT OF THE
PAYMENT OF CASH OR THE DELIVERY OF COMMON STOCK THAT WOULD OTHERWISE BE DUE TO
SUCH INDIVIDUAL BY VIRTUE OF THE EXERCISE OF, PAYMENT OF, OR LAPSE OR WAIVER OF
RESTRICTIONS RESPECTING, ANY AWARD. IF ANY SUCH PAYMENT DEFERRAL IS REQUIRED OR
PERMITTED, THE ADMINISTRATOR SHALL, IN ITS SOLE DISCRETION, ESTABLISH RULES AND
PROCEDURES FOR SUCH PAYMENT DEFERRALS.

(A)           STOCK OPTIONS.

(I)            TYPES OF OPTIONS AVAILABLE UNDER THE PLAN. THE ADMINISTRATOR MAY
FROM TIME TO TIME GRANT TO ELIGIBLE PARTICIPANTS AWARDS OF INCENTIVE STOCK
OPTIONS OR NON-QUALIFIED STOCK OPTIONS; PROVIDED, HOWEVER, THAT AWARDS OF
INCENTIVE STOCK OPTIONS SHALL BE LIMITED TO EMPLOYEES OF THE COMPANY OR OF ANY
CURRENT OR HEREAFTER EXISTING PARENT OR SUBSIDIARY OF THE COMPANY. NO OPTION
SHALL BE AN INCENTIVE STOCK OPTION UNLESS SO DESIGNATED BY THE ADMINISTRATOR AT
THE TIME OF GRANT OR IN THE GRANT AGREEMENT EVIDENCING SUCH OPTION.
NOTWITHSTANDING DESIGNATION BY THE ADMINISTRATOR AS INCENTIVE STOCK OPTIONS OR
NON-QUALIFIED STOCK OPTIONS, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE
OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR
THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE
COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH OPTIONS SHALL BE
TREATED AS NON-QUALIFIED STOCK OPTIONS.

(II)           EXERCISE PRICE. OPTIONS MUST HAVE AN EXERCISE PRICE AT LEAST
EQUAL TO FAIR MARKET VALUE AS OF THE DATE OF GRANT. IF AN INCENTIVE STOCK OPTION
IS GRANTED TO AN OPTIONEE WHO, AT THE TIME THE OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY CORPORATION, THE PER SHARE
EXERCISE PRICE SHALL BE NO LESS THAN ONE-HUNDRED TEN PERCENT (110%) OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.

8


--------------------------------------------------------------------------------




(III)          ORDER OF EXERCISABILITY. FOR PURPOSES OF THIS SECTION 9(A),
INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY
WERE GRANTED. IF AN OPTION IS GRANTED HEREUNDER THAT IS PART INCENTIVE STOCK
OPTION AND PART NON-QUALIFIED STOCK OPTION DUE TO BECOMING FIRST EXERCISABLE IN
ANY CALENDAR YEAR IN EXCESS OF $100,000, THE INCENTIVE STOCK OPTION PORTION OF
SUCH OPTION SHALL BECOME EXERCISABLE FIRST IN SUCH CALENDAR YEAR, AND THE
NON-QUALIFIED STOCK OPTION PORTION SHALL COMMENCE BECOMING EXERCISABLE ONCE THE
$100,000 LIMIT HAS BEEN REACHED.

(IV)          TERM OF THE OPTION. THE TERM OF EACH OPTION SHALL BE STATED IN THE
NOTICE OF GRANT, BUT WILL NOT IN ANY CASE EXCEED EIGHT (8) YEARS FROM THE DATE
OF GRANT. MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO AN
OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE INCENTIVE
STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM
AS MAY BE PROVIDED IN THE NOTICE OF GRANT.

(B)           STOCK APPRECIATION RIGHTS. THE ADMINISTRATOR MAY FROM TIME TO TIME
GRANT TO ELIGIBLE PARTICIPANTS AWARDS OF STOCK APPRECIATION RIGHTS (“SAR”). AN
SAR ENTITLES THE GRANTEE TO RECEIVE, SUBJECT TO THE PROVISIONS OF THE PLAN AND
THE GRANT AGREEMENT, A PAYMENT HAVING AN AGGREGATE VALUE EQUAL TO THE PRODUCT OF
(I) THE EXCESS OF (A) THE FAIR MARKET VALUE ON THE EXERCISE DATE OF ONE SHARE OF
COMMON STOCK OVER (B) THE EXERCISE PRICE PER SHARE SPECIFIED IN THE GRANT
AGREEMENT, TIMES (II) THE NUMBER OF SHARES SPECIFIED BY THE SAR, OR PORTION
THEREOF, WHICH IS EXERCISED. AN SAR MUST HAVE AN EXERCISE PRICE AT LEAST EQUAL
TO FAIR MARKET VALUE AS OF THE DATE OF GRANT. PAYMENT BY THE COMPANY OF THE
AMOUNT RECEIVABLE UPON ANY EXERCISE OF AN SAR MAY BE MADE BY THE DELIVERY OF
COMMON STOCK OR CASH, OR ANY COMBINATION OF COMMON STOCK AND CASH, AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATOR. IF UPON SETTLEMENT OF THE EXERCISE
OF AN SAR A GRANTEE IS TO RECEIVE A PORTION OF SUCH PAYMENT IN SHARES OF COMMON
STOCK, THE NUMBER OF SHARES SHALL BE DETERMINED BY DIVIDING SUCH PORTION BY THE
FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE EXERCISE DATE. NO FRACTIONAL
SHARES SHALL BE USED FOR SUCH PAYMENT AND THE ADMINISTRATOR SHALL DETERMINE
WHETHER CASH SHALL BE GIVEN IN LIEU OF SUCH FRACTIONAL SHARES OR WHETHER SUCH
FRACTIONAL SHARES SHALL BE ELIMINATED. THE TERM OF EACH SAR WILL BE STATED IN
THE NOTICE OF GRANT, BUT WILL NOT IN ANY CASE EXCEED EIGHT (8) YEARS FROM THE
DATE OF THE GRANT.

(C)           STOCK AWARDS. THE ADMINISTRATOR MAY FROM TIME TO TIME GRANT
RESTRICTED OR UNRESTRICTED STOCK AWARDS TO ELIGIBLE PARTICIPANTS IN SUCH
AMOUNTS, ON SUCH TERMS AND CONDITIONS, AND FOR SUCH CONSIDERATION, INCLUDING NO
CONSIDERATION OR SUCH MINIMUM CONSIDERATION AS MAY BE REQUIRED BY LAW, AS IT
SHALL DETERMINE. A STOCK AWARD MAY BE PAID IN COMMON STOCK, IN CASH, OR IN A
COMBINATION OF COMMON STOCK AND CASH, AS DETERMINED IN THE SOLE DISCRETION OF
THE ADMINISTRATOR.

(D)           PHANTOM STOCK. THE ADMINISTRATOR MAY FROM TIME TO TIME GRANT
AWARDS TO ELIGIBLE PARTICIPANTS DENOMINATED IN STOCK-EQUIVALENT UNITS (“PHANTOM
STOCK”) IN SUCH AMOUNTS AND ON SUCH TERMS AND CONDITIONS AS IT SHALL DETERMINE.
PHANTOM STOCK UNITS GRANTED TO A GRANTEE SHALL BE CREDITED TO A BOOKKEEPING
RESERVE ACCOUNT SOLELY FOR ACCOUNTING PURPOSES AND SHALL NOT REQUIRE A
SEGREGATION OF ANY OF THE COMPANY’S ASSETS. AN AWARD OF PHANTOM STOCK MAY BE
SETTLED IN COMMON STOCK, IN CASH, OR IN A COMBINATION OF COMMON STOCK AND CASH,
AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR. EXCEPT AS OTHERWISE
PROVIDED IN THE APPLICABLE GRANT AGREEMENT, THE GRANTEE

9


--------------------------------------------------------------------------------




SHALL NOT HAVE THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON
STOCK REPRESENTED BY A PHANTOM STOCK UNIT SOLELY AS A RESULT OF THE GRANT OF A
PHANTOM STOCK UNIT TO THE GRANTEE.

(E)           PERFORMANCE AWARDS. THE ADMINISTRATOR MAY, IN ITS DISCRETION,
GRANT PERFORMANCE AWARDS WHICH BECOME PAYABLE ON ACCOUNT OF ATTAINMENT OF ONE OR
MORE PERFORMANCE GOALS ESTABLISHED BY THE ADMINISTRATOR (IN ADDITION TO SUCH
OTHER CONDITIONS, SUCH AS THE SATISFACTION OF SERVICE CONDITIONS, AS THE
ADMINISTRATOR MAY ESTABLISH). PERFORMANCE AWARDS MAY BE PAID BY THE DELIVERY OF
COMMON STOCK OR CASH, OR ANY COMBINATION OF COMMON STOCK AND CASH, AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATOR. EXCEPT AS PROVIDED IN THE LAST
SENTENCE OF THIS PARAGRAPH, THE ADMINISTRATOR WILL SELECT ONE OR MORE
PERFORMANCE GOALS FOR MEASURING PERFORMANCE AND THE MEASUREMENT MAY BE STATED IN
ABSOLUTE TERMS OR RELATIVE TO OTHER COMPANIES OR GROUPS OF COMPANIES.
PERFORMANCE GOALS BASED ON CRITERIA OTHER THAN THE PERFORMANCE CRITERIA MAY BE
UTILIZED, TO THE EXTENT A PERFORMANCE AWARD IS NOT INTENDED TO SATISFY THE
REQUIREMENTS FOR EXEMPTION UNDER SECTION 162(M) OF THE CODE.

At the expiration of the Performance Period applicable to any performance award,
the Administrator shall determine and certify in writing the extent to which the
Performance Goals have been achieved. At that time, the Administrator will have
the discretion to adjust the size or amount of any performance award; provided,
however, that with respect to any performance award intended to satisfy the
requirements for exemption under Section 162(m) of the Code, the Administrator
may exercise its discretion only to reduce the size or amount of any such
performance award.

(F)            OTHER STOCK-BASED AWARDS. THE ADMINISTRATOR MAY FROM TIME TO TIME
GRANT OTHER STOCK-BASED AWARDS TO ELIGIBLE PARTICIPANTS IN SUCH AMOUNTS, ON SUCH
TERMS AND CONDITIONS, AND FOR SUCH CONSIDERATION, INCLUDING NO CONSIDERATION OR
SUCH MINIMUM CONSIDERATION AS MAY BE REQUIRED BY LAW, AS IT SHALL DETERMINE.
OTHER STOCK-BASED AWARDS MAY BE DENOMINATED IN CASH, IN COMMON STOCK OR OTHER
SECURITIES, IN STOCK-EQUIVALENT UNITS, IN STOCK APPRECIATION UNITS, IN
SECURITIES OR DEBENTURES CONVERTIBLE INTO COMMON STOCK, OR IN ANY COMBINATION OF
THE FOREGOING AND MAY BE PAID IN COMMON STOCK OR OTHER SECURITIES, IN CASH, OR
IN A COMBINATION OF COMMON STOCK OR OTHER SECURITIES AND CASH, ALL AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATOR.


10.           NON-TRANSFERABILITY OF AWARDS. UNLESS OTHERWISE SPECIFIED BY THE
ADMINISTRATOR IN THE GRANT AGREEMENT, AWARDS MAY NOT BE SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY WILL OR BY
THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE LIFETIME OF
THE GRANTEE.


11.           ADJUSTMENTS FOR CORPORATE TRANSACTIONS AND OTHER EVENTS.

(A)           ADJUSTMENTS. IN THE EVENT OF A STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT, SPIN-OFF, SPLIT-UP, RECAPITALIZATION, MERGER,
CONSOLIDATION, SHARE EXCHANGE, REORGANIZATION OR OTHER SIMILAR EVENT AFFECTING
THE COMPANY OR ITS CAPITALIZATION, THE ADMINISTRATOR, WITHOUT THE CONSENT OF THE
HOLDERS OF THE AWARDS, WILL MAKE EQUITABLE ADJUSTMENTS TO (A) THE MAXIMUM NUMBER
AND KIND OF SHARES AS TO WHICH AWARDS MAY BE GRANTED UNDER THIS PLAN (BOTH IN
THE AGGREGATE AND TO ANY SINGLE INDIVIDUAL), AND (B) THE NUMBER, KIND AND PRICE
OF SECURITIES SUBJECT TO OUTSTANDING AWARDS.

(B)           [RESERVED]

10


--------------------------------------------------------------------------------




(C)           CHANGE IN CONTROL TRANSACTIONS. EXCEPT AS OTHERWISE SPECIFICALLY
SET FORTH IN A GRANT AGREEMENT, IN THE EVENT OF ANY TRANSACTION RESULTING IN A
CHANGE IN CONTROL OF THE COMPANY, OUTSTANDING OPTIONS AND SAR’S UNDER THIS PLAN
WILL TERMINATE UPON THE EFFECTIVE TIME OF SUCH CHANGE IN CONTROL UNLESS
PROVISION IS MADE IN CONNECTION WITH THE TRANSACTION FOR THE CONTINUATION OR
ASSUMPTION OF SUCH AWARDS BY, OR FOR THE SUBSTITUTION OF THE EQUIVALENT AWARDS
OF, THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF. IN THE EVENT OF SUCH
TERMINATION, (A) THE OUTSTANDING OPTIONS AND SAR’S THAT WILL TERMINATE UPON THE
EFFECTIVE TIME OF THE CHANGE IN CONTROL SHALL BECOME FULLY VESTED IMMEDIATELY
BEFORE THE EFFECTIVE TIME OF THE CHANGE IN CONTROL AND (B) THE HOLDERS OF
OPTIONS AND SAR’S UNDER THE PLAN WILL BE PERMITTED, FOR A PERIOD OF AT LEAST
FIFTEEN DAYS PRIOR TO THE EFFECTIVE TIME OF THE CHANGE IN CONTROL, TO EXERCISE
ALL PORTIONS OF SUCH AWARDS THAT ARE THEN EXERCISABLE OR WHICH BECOME
EXERCISABLE UPON OR BEFORE THE EFFECTIVE TIME OF THE CHANGE IN CONTROL;
PROVIDED, HOWEVER, THAT ANY SUCH EXERCISE OF ANY PORTION OF SUCH AN AWARD WHICH
BECOMES EXERCISABLE AS A RESULT OF SUCH CHANGE IN CONTROL SHALL BE DEEMED TO
OCCUR IMMEDIATELY BEFORE THE EFFECTIVE TIME OF SUCH CHANGE IN CONTROL.

(D)           UNUSUAL OR NONRECURRING EVENTS. THE ADMINISTRATOR IS AUTHORIZED TO
MAKE, IN ITS DISCRETION AND WITHOUT THE CONSENT OF HOLDERS OF AWARDS,
ADJUSTMENTS IN THE TERMS AND CONDITIONS OF, AND THE CRITERIA INCLUDED IN, AWARDS
IN RECOGNITION OF UNUSUAL OR NONRECURRING EVENTS AFFECTING THE COMPANY, OR THE
FINANCIAL STATEMENTS OF THE COMPANY OR ANY AFFILIATE, OR OF CHANGES IN
APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES, WHENEVER THE
ADMINISTRATOR DETERMINES THAT SUCH ADJUSTMENTS ARE APPROPRIATE IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED
TO BE MADE AVAILABLE UNDER THE PLAN.

(E)           DISSOLUTION OR LIQUIDATION. IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL NOTIFY EACH
OPTIONEE OR SAR HOLDER AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION. THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR
AN OPTIONEE OR SAR HOLDER TO HAVE THE RIGHT TO EXERCISE HIS OR HER OPTION OR SAR
UNTIL TEN (10) DAYS PRIOR TO SUCH TRANSACTION AS TO ALL OF THE SHARES COVERED
THEREBY, INCLUDING SHARES AS TO WHICH THE OPTION OR SAR WOULD NOT OTHERWISE BE
EXERCISABLE. IN ADDITION, THE ADMINISTRATOR MAY PROVIDE BY PLAN RULE THAT ANY
COMPANY REPURCHASE OPTION APPLICABLE TO ANY SHARES PURCHASED UPON EXERCISE OF AN
OPTION OR SAR SHALL LAPSE AS TO ALL SUCH SHARES, PROVIDED THE PROPOSED
DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME AND IN THE MANNER
CONTEMPLATED. TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED, EACH OPTION
AND EACH SAR WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
PROPOSED ACTION.

(F)            OTHER AGREEMENTS. AS A CONDITION PRECEDENT TO THE GRANT OF ANY
AWARD UNDER THE PLAN, THE EXERCISE PURSUANT TO SUCH AN AWARD, OR TO THE DELIVERY
OF CERTIFICATES FOR SHARES ISSUED PURSUANT TO ANY AWARD, THE ADMINISTRATOR MAY
REQUIRE THE GRANTEE OR THE GRANTEE’S SUCCESSOR OR PERMITTED TRANSFEREE, AS THE
CASE MAY BE, TO BECOME A PARTY TO A STOCK RESTRICTION AGREEMENT, SHAREHOLDERS’
AGREEMENT OR OTHER AGREEMENTS REGARDING THE COMMON STOCK OF THE COMPANY IN SUCH
FORM(S) AS THE ADMINISTRATOR MAY DETERMINE FROM TIME TO TIME.


12.           AMENDMENT AND TERMINATION OF THE PLAN.

(A)           AMENDMENT AND TERMINATION. THE BOARD MAY AT ANY TIME AMEND, ALTER,
SUSPEND OR TERMINATE THE PLAN.

11


--------------------------------------------------------------------------------




(B)           SHAREHOLDER APPROVAL. THE COMPANY SHALL OBTAIN SHAREHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH RULE 16B-3 OR WITH SECTION 422 OF THE CODE (OR ANY SUCCESSOR RULE OR
STATUTE OR OTHER APPLICABLE LAW, RULE OR REGULATION, INCLUDING THE REQUIREMENTS
OF ANY EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR
QUOTED). SUCH SHAREHOLDER APPROVAL, IF REQUIRED, SHALL BE OBTAINED IN SUCH A
MANNER AND TO SUCH A DEGREE AS IS REQUIRED BY THE APPLICABLE LAW, RULE OR
REGULATION.

(C)           REPRICING OF OPTIONS. NOTWITHSTANDING ANY PROVISION IN THE PLAN TO
THE CONTRARY, THE BOARD MAY NOT, WITHOUT OBTAINING PRIOR APPROVAL BY THE
COMPANY’S SHAREHOLDERS, REDUCE THE OPTION PRICE OF ANY OUTSTANDING OPTION AT ANY
TIME DURING THE TERM OF SUCH OPTION (OTHER THAN BY ADJUSTMENT PURSUANT TO
SECTION 11). THIS SECTION 12(C) MAY NOT BE REPEALED, MODIFIED OR AMENDED WITHOUT
THE PRIOR APPROVAL OF THE COMPANY’S SHAREHOLDERS. SUCH SHAREHOLDER APPROVAL, IF
REQUIRED, SHALL BE OBTAINED IN SUCH A MANNER AND TO SUCH A DEGREE AS IS REQUIRED
BY THE APPLICABLE LAW, RULE OR REGULATION.

(D)           EFFECT OF AMENDMENT OR TERMINATION. EXCEPT AS PROVIDED IN SECTION
11, NO AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR
THE RIGHTS OF ANY GRANTEE, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE GRANTEE
AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE
GRANTEE AND THE COMPANY. NOTWITHSTANDING THE FORGOING, ANY AMENDMENT,
ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN UNDERTAKEN FOR THE PURPOSE OF
COMPLYING WITH APPLICABLE LAWS WILL NOT REQUIRE THE CONSENT OF THE GRANTEE.


13.           CONDITIONS UPON ISSUANCE OF SHARES.

(A)           LEGAL COMPLIANCE. SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND
DELIVERY OF SUCH SHARES SHALL COMPLY WITH ALL RELEVANT PROVISIONS OF LAW,
INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF 1933, AS AMENDED, THE
EXCHANGE ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, APPLICABLE LAWS,
AND THE REQUIREMENTS OF ANY STOCK EXCHANGE OR QUOTATION SYSTEM UPON WHICH THE
SHARES MAY THEN BE LISTED OR QUOTED, AND SHALL BE FURTHER SUBJECT TO THE
APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.

(B)           INVESTMENT REPRESENTATIONS. AS A CONDITION TO THE EXERCISE OF AN
AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND
WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED
ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH
SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS
REQUIRED.


14.           LIABILITY OF COMPANY.

(A)           INABILITY TO OBTAIN AUTHORITY. THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.

12


--------------------------------------------------------------------------------




(B)           GRANTS EXCEEDING ALLOTTED SHARES. IF THE SHARES COVERED BY AN
AWARD EXCEEDS, AS OF THE DATE OF GRANT, THE NUMBER OF SHARES WHICH MAY BE ISSUED
UNDER THE PLAN WITHOUT ADDITIONAL SHAREHOLDER APPROVAL, SUCH AWARD SHALL BE VOID
WITH RESPECT TO SUCH EXCESS SHARES, UNLESS SHAREHOLDER APPROVAL OF AN AMENDMENT
SUFFICIENTLY INCREASING THE NUMBER OF SHARES SUBJECT TO THE PLAN IS TIMELY
OBTAINED IN ACCORDANCE WITH SECTION 16 OF THE PLAN.


15.           RESERVATION OF SHARES. THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


16.           SHAREHOLDER APPROVAL. THIS AMENDED AND RESTATED PLAN IS SUBJECT TO
APPROVAL BY THE SHAREHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE
DATE IT IS ADOPTED. SUCH SHAREHOLDER APPROVAL SHALL BE OBTAINED IN THE MANNER
AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS AND THE RULES OF ANY STOCK
EXCHANGE UPON WHICH THE COMMON STOCK IS LISTED.


17.           TAX WITHHOLDING. NO LATER THAN THE DATE AS OF WHICH AN AMOUNT
FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE GRANTEE FOR FEDERAL INCOME
TAX PURPOSES WITH RESPECT TO ANY AWARD UNDER THE PLAN, THE GRANTEE WILL PAY TO
THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE BOARD REGARDING THE
PAYMENT OF, TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO
SUCH AMOUNT. THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN WILL BE CONDITIONED
ON SUCH PAYMENT OR ARRANGEMENTS AND THE COMPANY WILL HAVE THE RIGHT TO DEDUCT
ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE GRANTEE. UNLESS
OTHERWISE DETERMINED BY THE ADMINISTRATOR, THE MINIMUM REQUIRED WITHHOLDING
OBLIGATION WITH RESPECT TO AN AWARD MAY BE SETTLED IN SHARES, INCLUDING THE
SHARES THAT ARE SUBJECT TO THAT AWARD.


18.           NON-GUARANTEE OF EMPLOYMENT, SERVICE OR PENSION. NEITHER THE PLAN
NOR THE GRANTING OF ANY AWARD SHALL CONFER UPON A GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUING THE GRANTEE’S EMPLOYMENT, CONSULTING OR OTHER SERVICE RELATIONSHIP
WITH THE COMPANY, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE SUCH EMPLOYMENT, CONSULTING OR OTHER SERVICE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE. NO BENEFITS UNDER THE PLAN
SHALL BE PENSIONABLE OR OTHERWISE INCREASE THE OBLIGATION OF THE COMPANY OR ITS
AFFILIATES TO PROVIDE RETIREMENT BENEFITS TO ANY EMPLOYEE.

13


--------------------------------------------------------------------------------


APPENDIX A

2001 STOCK OPTION PLAN FOR CALIFORNIA EMPLOYEES

With respect to Awards granted to California residents prior to a public
offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933 and only to the extent
required by applicable law, the following provisions shall apply notwithstanding
anything in the Plan or a Grant Agreement to the contrary:

1.             No such persons shall be entitled to receive Awards in the form
of any stock appreciation rights or phantom stock.

2.             With respect to any Award granted in the form of a stock option
pursuant to Section 9(a) of the Plan:

(a)           The Award shall provide an exercise price which is not less than
85% of the Fair Market Value of the stock at the time the option is granted,
except that the price shall be 110% of the Fair Market Value in the case of any
person who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the issuing corporation or its parent or
subsidiary corporations.

(b)           The exercise period shall be no more than 120 months from the date
the option is granted.

(c)           The options shall be non-transferable other than by will, by the
laws of descent and distribution, by instrument to an inter vivos or
testamentary trust in which the options are to be passed to beneficiaries upon
the death of the trustor (settlor), or by gift to “immediate family” as that
term is defined in 17 C.F.R. 240.16a-1(e).

(d)           The Award recipient shall have the right to exercise at the rate
of at least 20% per year over 5 years from the date the option is granted,
subject to reasonable conditions such as continued employment. However, if an
option is granted to officers, directors, or Consultants of the Company or the
issuer of the underlying security or any of its affiliates, the option may
become fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the issuer of the
option or the issuer of the underlying security or any of its affiliates.

(e)           Unless employment is terminated for “cause” as defined by
applicable law, the terms of the Plan or Grant Agreement or a contract of
employment, the right to exercise the option in the event of termination of
employment, to the extent that the Award recipient is otherwise entitled to
exercise on the date employment terminates, will be as follows:

A-1


--------------------------------------------------------------------------------




(1)           At least 6 months from the date of termination if termination was
caused by death or disability.

(2)           At least 30 days from the date of termination if termination was
caused by other than death or disability.

3.             The Company’s shareholders must approve the Plan within 12 months
before or after the date the Plan is adopted. Any option exercised before
shareholder approval is obtained must be rescinded if shareholder approval is
not obtained within 12 months before or after the Plan is adopted. Such shares
shall not be counted in determining whether such approval is obtained.

4.             At the discretion of the Administrator, the Company may reserve
to itself and/or its assignee(s) in the Grant Agreement or Stock Restriction
Agreement a right to repurchase shares held by an Award recipient following such
Award recipient’s termination at any time within 90 days after such Award
recipient’s termination date (or in the case of securities issued upon exercise
of an option after the termination date, within 90 days after the date of such
exercise) for cash and/or cancellation of purchase money indebtedness, at: (A)
with respect to vested shares, the Fair Market Value of such shares on the Award
recipient’s termination date; provided that such right to repurchase vested
shares terminates when the Company’s securities have become publicly traded; or
(B) with respect to unvested shares, the Award recipient’s exercise price,
provided, that to the extent the Award recipient is not an officer, director or
Consultant of the Company or of a Parent or Subsidiary of the Company such right
to repurchase unvested shares at the exercise price lapses at the rate of at
least 20% per year over 5 years from the date of the grant of the option

5.             The Company will provide financial statements to each Award
recipient annually during the period such individual has Awards outstanding, or
as otherwise required under Section 260.146.46 of Title 10 of the California
Code of Regulations. Notwithstanding the foregoing, the Company will not be
required to provide such financial statements to Award recipients when issuance
is limited to key employees whose services in connection with the Company assure
them access to equivalent information.

6.             The Company will comply with Section 260.140.1 of Title 10 of the
California Code of Regulations with respect to the voting rights of Common
Stock.

7.             The Plan is intended to comply with Section 25102(o) of the
California Corporations Code. Any provision of this Plan which is inconsistent
with Section 25102(o), including without limitation any provision of this Plan
that is more restrictive than would be permitted by Section 25102(o) as amended
from time to time, shall, without further act or amendment by the Board, be
reformed to comply with the provisions of Section 25102(o). If at any time the
Administrator determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or federal or
state securities laws, the right to exercise an Award or receive shares of
Common Stock pursuant to an Award shall be suspended until the Administrator
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Common Stock under federal or
state laws.

A-2


--------------------------------------------------------------------------------


APPENDIX B

2001 STOCK OPTION PLAN FOR FRENCH EMPLOYEES

The following provisions shall apply with respect to French Employees, as
defined below.


1.             PURPOSES. THIS 2001 STOCK OPTION PLAN FOR FRENCH EMPLOYEES
(“PLAN”) IS A SUB-PLAN CREATED UNDER AND PURSUANT TO THE NAVIGATION TECHNOLOGIES
CORPORATION 2001 STOCK INCENTIVE PLAN (“U.S. PLAN”), WHICH IS SUBJECT TO THE
APPROVAL BY THE SHAREHOLDERS OF NAVIGATION TECHNOLOGIES CORPORATION (THE
“COMPANY”), AND WHICH PROVIDES PERSONS RESIDENT OR ORDINARILY RESIDENT IN FRANCE
(“FRENCH EMPLOYEES”) MAY BENEFIT UNDER THIS PLAN. OPTIONS MAY BE GRANTED TO
EMPLOYEES UNDER THE PLAN AT THE DISCRETION OF THE ADMINISTRATOR. ALL OPTIONS
SHALL BE ISSUED PURSUANT TO THE TERMS, CONDITIONS AND LIMITATIONS OF WRITTEN
OPTION AGREEMENTS, AND ARE INTENDED TO QUALIFY FOR PREFERRED TREATMENT UNDER
FRENCH TAX LAWS. UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE U.S.
PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS PLAN. THE FOLLOWING PROVISIONS
SHALL REPLACE ANY CONTRARY PROVISIONS IN THE U.S. PLAN; PROVIDED, HOWEVER, THAT
ALL PROVISIONS OF THE U.S. PLAN SHALL APPLY IN THE ABSENCE OF ANY CONTRADICTION.


2.             DEFINITIONS. UNDER THIS PLAN, THE FOLLOWING DEFINITIONS SHALL
APPLY:

(A)           “EMPLOYEE” MEANS ANY PERSON EMPLOYED BY THE COMPANY’S FRENCH
SUBSIDIARY IN A SALARIED POSITION, WHO DOES NOT OWN MORE THAN 10% OF THE VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY, OR ANY PARENT OR SUBSIDIARY AND
WHO IS A RESIDENT OF THE REPUBLIC OF FRANCE, EXCEPT AS SPECIFICALLY PROVIDED IN
A GRANT AGREEMENT FOR NON-U.S. EMPLOYEES.

(B)           “FAIR MARKET VALUE” FOR PURPOSES OF THIS PLAN, BUT ONLY IN THE
ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, FAIR MARKET VALUE MEANS
THE VALUE OF THE COMMON STOCK AS DETERMINED BY REFERENCE TO THE “OBJECTIVE
METHODS” USUALLY USED TO VALUE SHARES; AND, IN PARTICULAR, THE AMOUNT OF THE NET
ASSETS OF THE COMPANY, ITS PROFITABILITY AND ITS ECONOMIC FORECASTS SHALL BE
TAKEN INTO ACCOUNT.


3.             REPORTING. AS PART OF THE COMPANY’S ANNUAL REPORT TO ITS
SHAREHOLDERS, THE BOARD SHALL REPORT THE FOLLOWING INFORMATION TO THE COMPANY’S
SHAREHOLDERS:

-                                            the number, expiration date and
price of the Options granted hereunder; and

-                                            the number and price of the Shares
subscribed upon exercise of such Options.


4.             TERM OF PLAN. THE PLAN SHALL BECOME EFFECTIVE AS OF THE DATE OF
ITS ADOPTION BY THE BOARD.


5.             OPTION PRICE. THE OPTION PRICE FOR THE SHARES OF COMMON STOCK TO
BE ISSUED PURSUANT TO EXERCISE OF AN OPTION UNDER THE PLAN SHALL BE DETERMINED
BY THE ADMINISTRATOR UPON THE DATE OF GRANT OF THE OPTION AND STATED IN THE
OPTION AGREEMENT, BUT IN NO EVENT SHALL BE LOWER THAN ONE HUNDRED PERCENT (100%)
OF THE FAIR MARKET VALUE ON THE DATE THE OPTION IS GRANTED. THIS OPTION PRICE
CANNOT BE MODIFIED WHILE THE OPTION IS OUTSTANDING.

B-1


--------------------------------------------------------------------------------





6.             DEATH OF OPTIONEE. IN THE EVENT OF THE DEATH OF AN OPTIONEE WHILE
AN EMPLOYEE, THE OPTION MAY BE EXERCISED AT ANY TIME WITHIN SIX (6) MONTHS
FOLLOWING THE DATE OF DEATH, IN COMPLIANCE WITH ARTICLE L 225-183 OF THE
APPLICABLE LAWS, BY THE HEIRS OR REPRESENTATIVE OF THE DECEASED OR BY A PERSON
WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERI­TANCE, BUT
ONLY TO THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE THE OPTION AT THE
DATE OF DEATH. IF, AT THE TIME OF DEATH, THE OPTIONEE WAS NOT ENTITLED TO
EXERCISE HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNEXERCISABLE
PORTION OF THE OPTION SHALL REVERT TO THE PLAN. IF, AFTER DEATH, THE OPTIONEE’S
ESTATE OR A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR
INHERITANCE DOES NOT EXERCISE THE OPTION WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL IMMEDIATELY
REVERT TO THE PLAN.


7.             LIMITATION ON EXERCISE PRICE ADJUSTMENTS. IN THE EVENT OF A
CHANGE IN THE COMPANY’S CAPITALIZATION, AND ONLY AS REQUIRED BY APPLICABLE LAWS,
THE EXERCISE PRICE FOR AN OPTION SHALL NOT BE CHANGED. HOWEVER, SHOULD ANY
CHANGE BE MADE TO THE SHARE CAPITAL BY REASON OF ANY CAPITAL INCREASE BY ISSUING
NEW SHARES OR CAPITALIZING AVAILABLE RESERVES, STOCK DIVIDEND, REDUCTION IN
CAPITAL FOLLOWING LOSSES OR ISSUANCE OF BONDS CONVERTIBLE INTO SHARES, THE
NUMBER OF SHARES UNDER OPTION AND THE EXERCISE PRICE SHALL BE ADJUSTED IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE L 225-181 OF THE APPLICABLE LAWS. IN
NO EVENT SHALL ANY SUCH ADJUSTMENT RESULT IN AN EXERCISE PRICE LOWER THAN THE
NOMINAL VALUE OF THE SHARES.


8.             REGISTRATION. THE SHARES ISSUED UPON THE EXERCISE OF AN OPTION
SHALL BE ISSUED PURSUANT TO ISSUANCE OF REGISTERED STOCK CERTIFICATES IF THE
APPLICABLE LAWS SO PERMIT, OR PURSUANT TO BOOK-ENTRY OF THE SHARES IN A SPECIFIC
ACCOUNT HELD BY THE COMPANY OR AN AGENT THEREOF.


9.             TRANSFER. THE SHARES ISSUED UPON THE EXERCISE OF AN OPTION MAY
NOT BE SUBJECT TO ANY TRANSFER RESTRICTION THAT EXCEEDS THE PERIOD PRESCRIBED IN
ARTICLE 163 BIS C OF THE FRENCH TAX CODE. ALL SHARES ISSUED UPON THE EXERCISE OF
AN OPTION SHALL BE HELD FOR A PERIOD OF FOUR (4) YEARS FROM THE GRANT DATE;
PROVIDED, HOWEVER, THAT SUCH SHARES MAY BE TRANSFERRED WITHIN SUCH PERIOD UPON
THE OCCURRENCE OF THE FOLLOWING EVENTS IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE GRANT AGREEMENT: (1) TERMINATION OF EMPLOYEE’S EMPLOYMENT; (2) THE
EMPLOYEE’S RETIREMENT; (3) THE EMPLOYEE’S DISABILITY, AS DEFINED IN THE FRENCH
SOCIAL SECURITY CODE; OR (4) THE EMPLOYEE’S DEATH.

B-2


--------------------------------------------------------------------------------


APPENDIX C

2001 STOCK OPTION PLAN FOR NETHERLANDS’S RESIDENTS AND
BELGIAN RESIDENTS EMPLOYED IN THE NETHERLANDS

This 2001 Stock Option Plan For Netherlands’ Residents and Belgian Residents
Employed in The Netherlands (“Plan”) is a sub-plan created under and pursuant to
the Navigation Technologies Corporation 2001 Stock Incentive Plan (“U.S. Plan”).
With respect to Awards granted to persons resident and ordinarily resident in
(i) The Netherlands and (ii) Belgium but employed in The Netherlands, the
provisions of the Plan shall apply subject always to the following provisions
which shall apply to such Awards notwithstanding anything to the contrary in the
U.S. Plan or any Grant Agreement. Unless otherwise defined herein, the terms
defined in the U.S. Plan shall have the same defined meanings in this Plan. The
following provisions shall replace any contrary provisions in the U.S. Plan;
provided, however, that all provisions of the U.S. Plan shall apply in the
absence of any contradiction.

A.                                   With respect to Awards granted to (a)
Netherlands’ residents and (b) Belgian residents employed in The Netherlands,
the following provisions shall apply notwithstanding anything in the Plan or a
Grant Agreement to the contrary:

1.                                       (a)           Neither the Plan nor any
Award or Grant Agreement forms part or creates any rights under the employment
agreement concluded between the Grantee and the Company, Parent, Subsidiary or
Affiliate as the case may be, nor adds or creates any additional employment
conditions (secundaire arbeidsvoorwaarden), and neither the Plan, nor any Award
or Grant Agreement creates any other rights than those laid down in the Plan and
the Grant Agreement. In particular, if the undertaking of the Company, Parent,
Subsidiary or Affiliate will be taken over by a third party within the meaning
of article 7:662 et seq. of the Dutch Civil Code (Burgerlijk Wetboek), (the
rights and obligations pertaining to) the Awards will not be transferred to such
third party.

(b)           The grant of Awards and/or the acquisition of any Shares and/or
rights and/or assets upon exercise of such Awards under the Plan will have no
effect on the entitlement of the Grantee to pension rights, pension schemes,
additional employment conditions or on the entitlement to grants of future
Awards.

(c)           The Grantee has no right to any recourse and is not entitled to
any compensation for any losses occurred by the lapse of any Award upon or after
termination of the Grantee’s employment agreement with the Company, Parent,
Subsidiary or Affiliate as the case may be. In particular, but without
limitation, the Grantee is not entitled to any compensation on the basis of
article 7:685 (ontbinding wegens gewichtige redenen) and/or article 7:681
(kennelijk onredelijke beëindiging) of the Dutch Civil Code (and for the Grantee
to whom these articles of the Dutch Civil Code for any reason do not apply: such
Grantee is not entitled to any compensation other than expressly provided for in
the Plan and/or the Grant Agreement and in particular not entitled to any
compensation on the basis of any

C-1


--------------------------------------------------------------------------------




applicable provision of law that is similar or comparable to these articles of
the Dutch Civil Code).

2.                                       Grantees shall be subject to and bound
by the terms and conditions of Dutch provisions on insider trading applicable to
the Company, Parent, any Subsidiary or Affiliate after the Shares, or other
securities issued by the Company, Parent, any Subsidiary or Affiliate, are
quoted on any officially recognized securities exchange or as soon as it may
reasonably be expected that Shares or such other securities be soon, within the
meaning of article 46 of the Securities Markets Supervision Act 1995 (Wet
toezicht effectenverkeer 1995), quoted at such securities exchange, and by
signing the Grant Agreement the Grantee declares to understand and acknowledge
that such insider trading provisions may restrict the Grantees’ rights under the
Plan including, but not limited to, timing of exercise of Awards, timing of
acquisition of any Shares and/or rights and/or assets upon exercise of such
Awards and timing of the sale and transfer of any Shares and/or rights and/or
assets so acquired.

B.                                     With respect to Awards granted to
Netherlands’ residents only, the following provisions shall apply
notwithstanding anything in the Plan or a Grant Agreement to the contrary:

1.                                       No other persons than Covered
Employees, Directors, Employees, Non-Employee Directors, Officers and Outside
Directors, all as defined in Section 2 of the Plan, are eligible to receive
Awards. The Administrator may, however, decide in individual circumstances to
grant Awards to other persons residing in The Netherlands provided that such
other person forms part of a ‘restricted circle of persons’ in relation to the
Company within the meaning of article 3.1 of the Securities Markets Supervision
Act 1995.

C-2


--------------------------------------------------------------------------------


APPENDIX D

2001 STOCK OPTION PLAN FOR UNITED KINGDOM EMPLOYEES

This 2001 Stock Option Plan For United Kingdom Employees (“Plan”) is a sub-plan
created under and pursuant to the Navigation Technologies Corporation 2001 Stock
Incentive Plan (“U.S. Plan”). With respect to Awards granted to persons resident
and ordinarily resident in the United Kingdom, the provisions of the Plan shall
apply subject always to the following provisions which shall apply to such
Awards notwithstanding anything to the contrary in the U.S. Plan or any Grant
Agreement. Unless otherwise defined herein, the terms defined in the U.S. Plan
shall have the same defined meanings in this Plan. The following provisions
shall replace any contrary provisions in the U.S. Plan; provided, however, that
all provisions of the U.S. Plan shall apply in the absence of any contradiction.

1                                          Nature of Participation

1.1.                              The granting of an Award shall not form part
of any Employee’s or Optionee’s entitlement to remuneration or benefits pursuant
to his contract of employment with the Company or any Parent, Subsidiary or
Affiliate. Moreover, the existence of a contract of employment between any
person and any such employer shall not give such person any right to have an
Award granted to him in respect of any number of Shares either subject to any
condition, or at all.

1.2                                 Except as otherwise provide for in this
paragraph 1 the rights and obligations of an Employee or an Optionee under the
terms of his office or employment with the Company or any Parent, Subsidiary or
Affiliate shall not be affected by his participation in this Plan. In
particular, no benefits under the Plan shall be pensionable.

1.3                                 An Optionee shall have no rights to seek
equitable relief or to receive compensation or damages for any loss or potential
loss which the Optionee may suffer in connection with any Awards or any rights
or entitlements under the Plan which loss or potential loss arises in
consequence of the loss or termination of his office or employment with the
Company or any Parent, Subsidiary or Affiliate for any reason whatsoever
(including, without limitation, wrongful dismissal).

1.4                                 The foregoing provisions of this Section 1
shall not be taken into account for the purpose of any rule of construction
under U.S. law that would be used to construe the provisions of the U.S. Plan.

2                                          Non-transferability of the Option

2.1                                 During his lifetime, only the person to whom
an Option is granted may exercise that Option.

D-1


--------------------------------------------------------------------------------




2.2                                 An Option shall immediately lapse and cease
to be exercisable if:

2.2.1                        the Optionee transfers, or assigns (other than to
legally authorized personal representatives upon the death of the person to whom
the option was originally granted), mortgages, charges or otherwise disposes of
the Option, deals with it, or purports or attempts to do any one or more such
thing; or

2.2.2                        the Optionee is adjudicated bankrupt or a
bankruptcy order is made against the Optionee, or the Optionee makes a
composition with his creditors or does any other similar thing in any part of
the world.

3                                          Life of Options

If not previously exercised by an Optionee each and any Option held by him shall
lapse and cease to be exercisable on the tenth anniversary of its grant.

4                                          Non-Qualified Options

All Options granted shall be Non-Qualified Stock Options.

D-2


--------------------------------------------------------------------------------


APPENDIX E

Performance Criteria

Performance Goals established for purposes of an Award of performance-based
awards intended to comply with Section 162(m) of the Code shall be based on one
or more of the following performance criteria (the “Performance Criteria”): (i)
the attainment of certain target levels of, or a specified percentage increase
in, revenues, income before taxes and extraordinary items, net income, operating
income, earnings before income tax, earnings before interest, taxes,
depreciation and amoritization or a combination of any or all of the foregoing;
(ii) the attainment of certain target levels of, or a specified increase in,
after-tax or pre-tax profits, including, without limitation, that attributable
to continuing and/or other operations; (iii) the attainment of certain target
levels of, or a specified increase in, operational cash flow; (iv) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of, the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Administrator; (v) earnings per share or the attainment of a specified
percentage increase in earnings per share or earnings per share from continuing
operations; (vi) the attainment of certain target levels of, or a specified
increase in return on capital employed or returned on invested capital; (vii)
the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on stockholders’ equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels in the fair market value of the shares of the Company’s
common stock; (x) the growth in the value of an investment in the Company’s
common stock assuming the reinvestment of dividends; (xi) the attainment of a
certain level of, reduction of, or other specified objectives with regard to
limiting the level in or increase in all or a portion of controllable expenses
or costs or other expenses or costs. The measurements of Performance Criteria
shall be determined in accordance with Generally Accepted Accounting Principles
(“GAAP”), except to the extent specified by the Administrator at the time the
Performance Criteria are established or at such later time to the extent
permitted under Section 162(m) of the Code. For purposes of item (i), above,
“extraordinary items” shall mean all items of gain, loss or expense for the
fiscal year determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to a corporate transaction (including, without limitation,
a disposition or acquisition) or related to a change in accounting principle,
all as determined in accordance with standards established by Opinion No. 30 of
the Accounting Principles Board.

In addition, such Performance Criteria may be based upon the attainment of
specified levels of Company (or subsidiary, division or other operational unit
of the Company) performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Section 162(m) of the Code, the Administrator may: (i) designate additional
business criteria on which the Performance Criteria may be based or (ii) adjust,
modify or amend the aforementioned business criteria.

E-1


--------------------------------------------------------------------------------